Citation Nr: 0613748	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-42 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a mental disorder.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 24, 1967, to 
April 28, 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  

For good cause shown, namely severe financial hardship, the 
veteran's motion for advancement on the docket was granted.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that a remand is necessary to obtain 
outstanding medical records, afford the veteran a VA 
examination, and provide him adequate notice under the 
Veterans Claims Assistance Act of 2000 (VCAA).

The Board initially observes that there appears to be 
outstanding treatment records available.  In this regard, the 
veteran indicated in a March 2004 statement that he received 
treatment from Mrs. Ruiz and provided a general location and 
telephone number for her.  Also, while submitted in 
connection with the veteran's representative's motion for 
advancement on the docket on the basis of serious illness, a 
July 2005 statement from Najam Syed, M.D. indicates that the 
veteran was totally disabled as a result of a history of a 
head injury, post-traumatic stress disorder, high blood 
pressure, and degenerative disc disease.  As such, it appears 
that Dr. Syed may be treating the veteran for various 
disabilities, to include a mental disorder.  Records from 
Mrs. Ruiz and Dr. Syed are not contained in the claims file 
and, therefore, a remand is necessary to obtain such 
outstanding records.  Additionally, the Board notes that the 
veteran is currently in receipt of Social Security 
Administration (SSA) disability benefits, with a primary 
diagnosis of somatoform disorders and a secondary diagnosis 
of soft tissue injury, upper extremity.  VA requested SSA 
records; however was informed that there were no medical 
documents in the veteran's file.  As such, while on remand, 
the veteran should be given another opportunity to identify 
any VA or non-VA treatment records documenting treatment for 
his claimed disabilities dated from his service discharge to 
the present time.

After the receipt of any records detailing treatment for the 
veteran's claimed conditions, to include headaches, a mental 
disorder, and a sleep disorder, he should be afforded a VA 
examination to determine the current nature and etiology of 
such disorders.  The Board observes that the veteran's 
service medical records show that he was discharged as his 
established pattern of reacting to emotional stress by 
wetting the bed would prevent him from being a suitable 
member of the naval service.  An April 1967 psychiatric 
evaluation indicates that no organic basis for bedwetting had 
been established on physical examination.  It was also noted 
that the veteran had attempted suicide approximately two 
weeks prior to his service discharge.  Additionally, during 
such evaluation, the veteran reported that he had a lifelong 
history of wetting the bed and that he had a history of 
enuresis until three years prior to enlistment, which had 
recurred.  As the record suggests current mental disorder 
diagnoses, the Board finds that a remand is necessary to 
obtain an opinion regarding a possible relationship between 
the veteran's military service and any current disorder 
related to the veteran's mental health, to include headaches, 
a mental disorder, and a sleep disorder.

Finally, the Board observes that Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006), is applicable to the veteran's claims of entitlement 
to service connection for headaches, a mental disorder and a 
sleep disorder.  The United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection 
in a March 2004 letter, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
This remand will enable VA to provide appropriate notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman, supra.  

2.  Request that the veteran complete and 
return VA Forms 21-4142, Authorization and 
Consent to Release Information to VA, for 
Mrs. Ruiz and Dr. Syed.  Also request that 
the veteran identify any other VA or non-
VA treatment records for his claimed 
conditions dated from his service 
discharge to the present time.  
Thereafter, any outstanding treatment 
records should be requested and obtained.  
A response, negative or positive, should 
be associated with the claims file.  For 
VA records, requests must continue until 
it is determined that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  

3.  Thereafter, the veteran should be 
scheduled for an examination by a physician 
with the appropriate expertise to determine 
the nature and etiology of his claimed 
headaches, mental disorder, and a sleep 
disorder.  The examiner must review the 
entire claims folder, to specifically 
include the veteran's service medical 
records as well as all post-service medical 
records documenting his current 
symptomatology.  Such tests as the 
examining physician deems necessary and 
appropriate must be performed.  The 
examiner should then state any current 
diagnoses pertinent to the veteran's 
claimed headaches, mental disorder, and a 
sleep disorder.  Thereafter, the examiner 
should offer an opinion as to the following 
questions regarding the veteran's claim for 
service connection for headaches, a mental 
disorder, and a sleep disorder:

(A)	Did any currently diagnosed disorder 
clearly and unmistakably pre-exist the 
veteran's February 1967 entry into 
active duty?  If so, indicate whether 
each current disorder that pre-existed 
the veteran's military service increase 
in severity beyond its natural 
progression during such service.

(B)	If such currently diagnosed disorder(s) 
did not clearly and unmistakably pre-
exist the veteran's February 1967 entry 
into active duty, is it likely, 
unlikely, or at least as likely as not 
that each individually diagnosed 
disorder is the result of an injury, 
disease, or incident in service?  (The 
phrase "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.)  

All opinions expressed should be 
accompanied by supporting rationale.  

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's service 
connection claims should be readjudicated.  
If the claims remain denied, the veteran 
and his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

